United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2806
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Leon Powell,                            *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 2, 2008
                                 Filed: October 7, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Leon Powell appeals the sentence the district court1 imposed after he pleaded
guilty to possessing methamphetamine with intent to distribute, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C). Powell’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967). The government has moved
to dismiss the appeal based on an appeal waiver in Powell’s plea agreement.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      We enforce the appeal waiver, because Powell knowingly and voluntarily
entered into both the plea agreement and the waiver, the arguments on appeal fall
within the scope of the appeal waiver, and no miscarriage of justice would result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the waiver.
Accordingly, we grant the government’s motion and dismiss this appeal. We also
grant defense counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-